TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-22-00231-CV



                                   F. H. and L. L., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee


      FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
     NO. 21-0063-CPS425, THE HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING



                            MEMORANDUM OPINION


               F.H. (Father) and L.L. (Mother) challenge the district court’s order, following a

bench trial, that terminated their rights to their one-year-old child G.M. (Child). 1 Father first

argues that legally insufficient evidence supports the findings of four predicate grounds for

termination. See Tex. Fam. Code § 161.001(b)(1)(D), (E), (N), (O). Second, he argues that the

evidence is factually insufficient to support the finding that termination is in the best interest of

Child. See id. § 161.001(b)(2). Mother’s appointed counsel has filed a brief concluding that

Mother’s appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967).

We affirm.




       1We refer to Child’s family members by their initials or their relationship to Child. See
Tex. Fam. Code § 109.002(d); Tex. R. App. P. 9.8.
                                         BACKGROUND

               The Department opened an investigation into Mother in August of 2020 upon

receiving a report that she was using methamphetamine while caring for two children. In

March of 2021, the Department gained temporary conservatorship of those children and

petitioned to terminate her parental rights. Mother gave birth to Child the following month.

After learning that Mother and Child both tested positive for methamphetamine at the birth, the

Department removed Child and amended its petition to include Child and Father. 2 The district

court subsequently adjudicated Father’s paternity and severed the Department’s claims

pertaining to Child into a separate cause of action, which is the subject of this appeal.

               The parties tried the case to the bench on April 4 and 19, 2022. The district

court heard testimony from Father, Mother, Department employees Raven Akoma and

Monica Ingalsbe, and the Court Appointed Special Advocate (CASA) for the children. Mother

testified that she had previously used methamphetamine without problems but became addicted

to it in 2020. She continued using methamphetamine throughout the case, including during her

pregnancy with Child. She most recently used it “a few days” before trial. Ingalsbe testified that

Mother missed most of the drug screenings required by her service plan. Mother tested positive

for methamphetamine and amphetamines in October and November of 2020 and January

of 2021.

               Mother testified that Father was not aware of her frequent drug use. He did not

find out until Mother gave birth to Child because she and Father were “never [in] a relationship”

and he was not around her house “very often.” Ingalsbe testified that she learned Father “was


       2   According to the Department’s petition, the father of Mother’s older children
is deceased.
                                                  2
already involved with [Mother]” prior to the removal. Mother and the Department previously

agreed to a safety plan stating that “the children were not to be around [Mother] unsupervised.”

Ingalsbe received a call from the school attended by one of Mother’s older children, Z.O. The

child had stated during school that “she hides in the closet at mommy’s apartment when the lady

[a Department representative] comes to visit and so whenever the lady knocks on the door she

needs to be quiet.” Ingalsbe spoke to Z.O., who stated that “mom’s boyfriend” lived in the

house. Ingalsbe identified the boyfriend as Father.

               Ingalsbe testified that the Department removed the children from Mother because

of the violations of the safety plan and the lack of another familial placement. Akoma testified

that “there were no allegations made” against Father at the time but that the Department was

concerned because of his criminal record and history with the Department. Specifically, the

Department had opened an investigation into Father in 2015 after an altercation with his

then-partner. Father allegedly threw a box of diapers and hit her in the head when she was

holding their seven-month-old child. Akoma also testified that she asked Father at the initial

meeting “to go do a drug test so we can rule out any drug concerns” but that he did not comply.

Father has never taken a drug test to the Department’s knowledge during the case.

               Father confirmed Akoma’s description of the fight that led to the 2015

Department investigation but denied that the victim was holding the infant at the time. Father

also agreed that he had “plenty” of convictions, many involving family violence. Father was

convicted in 2012 of assaulting his partner (the same one in the 2015 investigation) and was

subsequently charged with assaulting her in 2014, 2016, and 2017. In January of 2017, Father

agreed to plead guilty to assault family violence and serve three years of deferred-adjudication

probation in return for dismissal of another pending charge. The trial court in that case revoked

                                                3
his probation in December of 2017 and sentenced him to prison for three years. The district

court admitted two judgments of conviction, a police complaint, and a charging instrument

documenting these charges. 3

               Father testified that he was released in January of 2019 and began “selling drugs”

to support himself and pay child support. He stopped in 2020 and enrolled in a program with the

Texas Workforce Commission to help find employment. He lives in a “motel in Taylor” but was

unable to provide the address. Father had lived with his mother and siblings following his

release from prison but moved into the motel four months before trial after having a falling out

with his family. Father confirmed his receipt of a service plan that required him to undergo a

psychological evaluation, complete individual counseling, and undergo drug testing. Father

admitted that he did not complete the evaluation, has not been successfully discharged from

counseling, and has never taken a drug test. Regarding his refusal to drug test, he explained that

he “had a question to why [he] was being accused of using drugs” when he had a problem with

alcohol rather than drugs and that no one had explained the necessity of testing to him.

               In addition to the requirements of the service plan, the court had ordered Father to

pay $1,800 to cover the cost of a helmet Child needed for a medical condition. At a pretrial

hearing, Father represented that he could pay that sum in three weekly installments of $600. The

court ordered accordingly, but Father never paid any part of the sum. Father explained at trial

that he intended to obtain the funds through a loan but was turned down.




       3  After the Department’s counsel finished questioning Father about this criminal history,
Father interjected that counsel had “missed a whole bunch of other ones.” Asked to elaborate, he
said: “Burglary of a building, open container, there’s a PI, there’s criminal mischief. She just
named just the family violence, like is she trying to make a point or something?”
                                                4
                 Father testified that he has seen Child twice since her birth, both times in visits

facilitated by Child’s previous foster parents. Father agreed that he was aware that the temporary

orders in effect at the time prohibited him from seeing Child until he submitted to a drug test.

Akoma testified that the Department was not aware of these visits and that Father has never

participated in a visit with Child that the Department supervised.

                 Akoma testified that the Department recently moved Child into a new foster

home. Child is “doing well, she’s holding herself up, she [is] really content” with her new foster

parents and “seems relaxed there with them.” The CASA testified that Child’s progress “has

been absolutely remarkable.” She was “very, very concerned initially about developmental

delays and I haven’t seen any of that recently which is impressive.”

                 After closing arguments, the district court found with respect to Father that the

Department had established four predicate grounds for termination and that termination is in

Child’s best interest. See Tex. Fam. Code. § 161.001(b)(1)(D), (E), (N), (O), (b)(2). Regarding

Mother, the district court found that the Department had proven six predicate grounds for

termination and that termination was in Child’s best interest. See id. § 161.001(b)(1)(D), (E),

(N), (O), (P), (R), (b)(2). These appeals followed.


                                        FATHER’S APPEAL

                 Father argues that the evidence is legally insufficient to support the district court’s

predicate findings and factually insufficient to support its finding that termination is in Child’s

best interest.




                                                   5
Applicable Law

               “The United States Constitution and the Texas Constitution protect parents’ rights

to raise and nurture their children.” In re J.F.-G., 627 S.W.3d 304, 311 (Tex. 2021). A court

may nonetheless terminate the parent-child relationship “if clear and convincing evidence

supports that a parent engaged in one or more of the [statutorily] enumerated grounds for

termination and that termination is in the best interest of the child.” In re N.G., 577 S.W.3d 230,

232 (Tex. 2019) (per curiam) (citing Tex. Fam. Code § 161.001(b)). Clear and convincing

evidence is “the measure or degree of proof that will produce in the mind of the trier of fact a

firm belief or conviction as to the truth of the allegations sought to be established.” Tex. Fam.

Code § 101.007. “This heightened proof standard carries the weight and gravity due process

requires to protect the fundamental rights at stake.”          In re A.C., 560 S.W.3d 624, 630

(Tex. 2018).

               The heightened burden of proof “necessitates a commensurately heightened

standard of review.” Id. at 626. When the standard is clear and convincing, the “distinction

between legal and factual sufficiency lies in the extent to which disputed evidence contrary to a

finding may be considered.” Id. at 630. “Evidence is legally sufficient if, viewing all the

evidence in the light most favorable to the fact-finding and considering undisputed contrary

evidence, a reasonable factfinder could form a firm belief or conviction that the finding

was true.” Id. at 631. Factual-sufficiency review, in contrast, “requires weighing disputed

evidence contrary to the finding against all the evidence favoring the finding.” Id. “In a

factual-sufficiency review, the appellate court must consider whether disputed evidence is such

that a reasonable factfinder could not have resolved it in favor of the finding.” Id. “Evidence is

factually insufficient if, in light of the entire record, the disputed evidence a reasonable factfinder

                                                  6
could not have credited in favor of a finding is so significant that the factfinder could not have

formed a firm belief or conviction that the finding was true.” Id. The trier of fact is “the sole

judge of the witnesses’ credibility and the weight to be given to their testimony.” A.A. v. Texas

Dep’t of Fam. & Protective Servs., No. 03-21-00307-CV, 2021 WL 5893695, at *4 (Tex. App.—

Austin Dec. 14, 2021, no pet.) (mem. op.).


Predicate Grounds

               Father challenges the legal sufficiency of the evidence supporting the district

court’s findings that the Department established four predicate grounds for termination. See Tex.

Fam. Code. 161.001(b)(1)(D), (E), (N), (O). We begin with his first two issues, which challenge

the subsection (D) and (E) findings, because due process requires us to review the sufficiency of

the evidence supporting those findings even if another predicate finding is sufficient to uphold

the judgment. See N.G., 577 S.W.3d at 237; J.G. v. Texas Dep’t of Fam. & Protective Servs.,

592 S.W.3d 515, 523 (Tex. App.—Austin 2019, no pet.).

               Termination of the parent-child relationship may be ordered under subsection (D)

if clear and convincing evidence establishes that the parent has “knowingly placed or knowingly

allowed the child to remain in conditions or surroundings which endanger the physical or

emotional well-being of the child,” Tex. Fam. Code § 161.001(b)(1)(D), and under subsection

(E) if the evidence establishes that the parent “engaged in conduct or knowingly placed the child

with persons who engaged in conduct which endangers the physical or emotional well-being of

the child,” id. § 161.001(b)(1)(E). These grounds are intertwined; subsection (D) focuses on the

child’s environment—which includes the child’s living conditions and the environment

produced by the conduct of the parents or others in the home—and whether the environment


                                                7
itself endangered the child, while subsection (E) focuses on the parent’s conduct and whether

the parent engaged in a voluntary, deliberate, and conscious course of conduct that

endangered the child. S.G. v. Texas Dep’t of Fam. & Protective Servs., No. 03-21-00085-CV,

2021 WL 3437890 at *11 (Tex. App.—Austin Aug. 6, 2021, no pet.) (mem. op.); see In re

C.V.L., 591 S.W.3d 734, 750 (Tex. App.—Dallas 2019, pet. denied). Both subsections require

proof of endangerment, which means exposing a child to loss or injury or jeopardizing a child’s

emotional or physical well-being. See Texas Dep’t of Hum. Servs. v. Boyd, 727 S.W.2d 531, 533

(Tex. 1987); A.C. v. Texas Dep’t of Fam. & Protective Servs., 577 S.W.3d 689, 698–99 (Tex.

App.—Austin 2019, pet. denied). A finding of endangerment requires more than the threat of

metaphysical injury or possible ill effects from a less-than-ideal family environment, but the

Department does not have to prove that the conduct was directed at the child or that the child

suffered an actual injury. See In re E.N.C., 384 S.W.3d 796, 803 (Tex. 2012); A.C., 577 S.W.3d

at 699.

              Evidence that a “parent allowed a child to be around a parent or other persons

using drugs, can support the conclusion that the child’s surroundings endanger her physical or

emotional well-being under subsection (D) and can qualify as a voluntary, deliberate, and

conscious course of conduct endangering the child’s well-being under subsection (E).” In re

C.V.L., 591 S.W.3d at 751.     Father does not dispute that Mother’s methamphetamine use

endangered Child but argues that he was unaware of it until Child’s birth. To support this, he

points to his testimony that he “didn’t know [Mother] was doing drugs” until Child’s birth and

Mother’s testimony that he “didn’t know about the meth issue.” Father acknowledges Ingalsbe’s

testimony that he was involved with Mother before Child’s birth but contends that it amounts to

“speculation” because “no one from the Department [] ever contacted [him]” before Child’s

                                              8
removal. Father’s argument is, in essence, that the district court could not credit Ingalsbe’s

testimony because it is not direct evidence.

               We disagree.     “[D]irect evidence is not necessarily required” to support a

predicate finding that a parent endangered a child. In re R.H.W. III, 542 S.W.3d 724, 734

(Tex. App.—Houston [14th Dist.] 2018, no pet.); see In re M.T.C., No. 04-16-00548-CV,

2017 WL 603634, at *2 (Tex. App.—San Antonio Feb. 15, 2017, no pet.) (mem. op.)

(“Circumstantial evidence may be sufficient to support termination.”). Circumstantial evidence

is “indirect evidence that creates an inference to establish a central fact.” R.H.W., 542 S.W.3d at

734 (citing In re Lipsky, 460 S.W.3d 579, 588–89 (Tex. 2015) (orig. proceeding)). Ingalsbe’s

testimony is circumstantial evidence that Father lived with Mother during the case, including

during her pregnancy. And as “the sole judge of the witnesses’ credibility and the weight to be

given to their testimony,” A.A., 2021 WL 5893695, at *4, the district court could credit

Ingalsbe’s testimony that Father lived with Mother and disregard the contrary testimony.

               Father’s awareness of Mother’s drug use does not automatically equate to

endangerment. The supreme court recently stated that while “a parent’s knowledge of the other

parent’s drug use during pregnancy and corresponding failure to attempt to protect the

unborn child from the effects of that drug use” can endanger the unborn child, it did not

“endorse attributing any and all known dangers posed to a child during the mother’s

pregnancy to the other parent.” In re J.W., 645 S.W.3d 726, 749–50 (Tex. 2022). As in many

parental-termination cases, “the inquiry is necessarily dependent on the facts and circumstances.”

Id. at 750.   The particular facts and circumstances of the case here support a finding of

endangerment: while Mother was receiving family-based services from the Department because

she was using methamphetamine while caring for her children, Father was living in the house.

                                                9
Akoma testified that she tried several times during this period to get Mother admitted to inpatient

drug treatment and that her pregnancy made the need for treatment particularly urgent. Mother

did not receive impatient treatment, did not take almost any of the drug tests required of her

during this time, and attempted to hide her noncompliance with the service plan from the

Department. The district court could reasonably infer that Father was aware of Mother’s drug

use and the effect it could have on Child and was having on Mother’s older children. Father’s

failure to make any attempt to alert the Department or help Mother receive substance abuse

treatment supports the district court’s endangerment findings. See id. at 750; In re J.W.S.,

No. 06-14-00018-CV, 2014 WL 3013352, at *6 (Tex. App.—Texarkana July 2, 2014, no pet.)

(mem. op.) (holding that evidence was sufficient for the trial court to find endangering conduct

where father knew of mother’s drug use during pregnancy but did nothing to stop it).

               Additional evidence supports the endangerment findings. “As a general rule,

conduct that subjects a child to a life of uncertainty and instability endangers the physical and

emotional well-being of a child.”      In re J.O.A., 283 S.W.3d 336, 345 n.4 (Tex. 2009).

Endangering conduct “may include the parent’s actions before the child’s birth, while the parent

had custody of older children, including evidence of drug usage.” Id. at 345. Father’s sale of

illegal drugs in the year prior to Child’s birth qualifies as endangering conduct. See J.F.-G.,

627 S.W.3d at 315 (stating that parent’s “sale of illegal drugs qualifies as endangering conduct”).

Father’s repeated refusals to drug test—starting when the Department first contacted him and

continuing up to trial—support an inference that he was using drugs during that time. See J.K.

v. Texas Dep’t of Fam. & Protective Servs., No. 03-18-00814-CV, 2019 WL 1646268, at *2

(Tex. App.—Austin Apr. 17, 2019, pet. denied) (mem. op.) (“A factfinder may reasonably infer

from a parent’s refusal to take a drug test that the parent was using drugs.” (citing In re E.M.,

                                                10
494 S.W.3d 209, 222 (Tex. App.—Waco 2015, pet. denied))). Evidence that a “parent continued

to use illegal drugs when she knew parental rights were in jeopardy ‘is conduct showing a

voluntary, deliberate, and conscious course of conduct, which by its nature, endangers a child's

well-being.’” See J.B. v. Texas Dep’t of Fam. & Protective Servs., No. 03-21-00325-CV,

2021 WL 5456653, at *6 (Tex. App.—Austin Nov. 17, 2021, pet. denied) (quoting In re K.A.C.,

594 S.W.3d 364, 373 (Tex. App.—El Paso 2019, no pet.))).

                Reviewing the record under the applicable standard, we conclude that a

reasonable factfinder could form a firm belief or conviction that Father knowingly allowed Child

to remain in dangerous conditions and knowingly placed her with a person—Mother—who

engaged in a dangerous course of conduct. See Tex. Fam. Code. § 161.001(b)(1)(D), (E). We

overrule Father’s first and second issues. We do not reach his third and fourth issues, which

challenge the district court’s other predicate findings. See In re A.V., 113 S.W.3d 355, 362

(Tex. 2003) (noting that Section 161.001 requires proof of only one statutory predicate to

support termination).


Best Interest

                Father argues in his final issue that there is factually insufficient evidence to

support the best-interest finding. The best-interest analysis “is child-centered and focuses on the

child's well-being, safety, and development.” A.C., 560 S.W.3d at 631. “[T]here is a strong

presumption that the best interest of a child is served by keeping the child with a parent.” In re

R.R., 209 S.W.3d 112, 116 (Tex. 2006). To determine whether termination is in the best interest

of a child, we consider the non-exclusive Holley factors:


                • the child’s wishes;

                                                11
               • the child’s present and future emotional and physical needs;

               • any emotional and physical danger to the child now and in
               the future;

               • the parental abilities of the individuals seeking custody;

               • the programs available to assist the individuals seeking custody
               to promote the best interest of the child;

               • the plans for the child by the individuals or agency
               seeking custody;

               • the stability of the home or proposed placement;

               • parental acts or omissions which may indicate that the existing
               parent-child relationship is improper; and

               • any excuse for the parent’s acts or omissions.


Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). A best-interest finding does not require

proof of a specific factor or set of factors as a condition precedent to termination. In re C.H.,

89 S.W.3d 17, 27 (Tex. 2002).

               We begin with Child’s wishes. Akoma testified that Child was one year old at the

time of trial “and essentially she doesn’t know her dad at all.” Father testified that he has seen

Child twice since her birth. Akoma and the CASA both testified that Child has adjusted well

to her new foster parents. Although Child was too young to express her wishes, the district

court could consider that Child is bonded with her foster parents, is well cared for, and has

essentially no relationship with Father. See S.C. v. Texas Dep’t of Fam. & Protective Servs.,

No. 03-20-00039-CV, 2020 WL 3892796, at *16 (Tex. App.—Austin July 10, 2020, no pet.)

(mem. op.) (examining evidence that children were bonded to foster parents and had spent

minimal time with birth parents).




                                                 12
               Turning to Child’s physical and emotional needs and any emotional or physical

risks to her now and in the future, “it is well settled that stability and permanence are paramount

considerations in evaluating the needs of a child.” N.K. v. Texas Dep’t of Fam. & Protective

Servs., No. 03-22-00028-CV, 2022 WL 2673236, at *8 (Tex. App.—Austin July 12, 2022,

no pet. h.) (mem. op.) (citing In re J.D., 436 S.W.3d 105, 120 (Tex. App.—Houston [14th Dist.]

2014, no pet.), Rios v. Texas Dep’t of Fam. & Protective Servs., No. 03-11-00565-CV,

2012 WL 2989237, at *9 (Tex. App.—Austin July 11, 2012, no pet.) (mem. op.)). Far from

demonstrating a life of stability, Father’s extensive criminal history raises the possibility that he

would engage in criminal activity in the future and subject Child to a life of uncertainty as to his

role in her life. See J.G., 592 S.W.3d at 525–26 (“Routinely subjecting a child to the probability

that she will be left alone because her parent is in jail, endangers the child’s physical and

emotional well-being.” (citing In re J.S., 584 S.W.3d 622, 635 (Tex. App.—Houston [1st Dist.]

2019, no pet.)). Moreover, Father’s inability to obtain employment since his release from prison

in 2019 and his unstable housing situation suggests he will not be able to provide for Child’s

basic needs in the future. See S.C., 2020 WL 4929790, at *4 (“[A] parent who lacks stability,

income, and a home is unable to provide for a child’s emotional and physical needs.” (citing In

re J.M.T., 519 S.W.3d 258, 270 (Tex. App.—Houston [1st Dist.] 2017, pet. denied))).

               With respect to the parenting abilities of any persons seeking access to Child,

Father’s criminal record and incarceration reflect negatively on his parenting abilities. See In re

A.M., No. 02-16-00208-CV, 2016 WL 7046858, at *4 (Tex. App.—Fort Worth Dec. 2, 2016, no

pet.) (mem. op.) (observing that parent’s repeated incarcerations and arrests “suggest that his

parenting skills are seriously suspect”). Also, Father testified that he did not complete parenting

classes despite knowing that doing so was expected of him and he did not complete most of his

                                                 13
service plan. On the other hand, the CASA testified that Child’s new foster family are meeting

her needs. Despite initial concerns about developmental delays, Child has displayed “absolutely

remarkable” progress under their care.

               Regarding the plans for the children, Akoma testified that the Department plans to

leave Child in her current placement. That family has agreed to facilitate visits between Child

and her half siblings. The Department’s long-term plan is for the family to adopt Child. Father

plans for Child to live with his parents while he “finishe[s] college” and finds a “stable place” for

them to live. Akoma testified that the Department was currently performing a home study on

Father’s parents’ house and that the results were expected shortly after the end of trial.

               Finally, we consider any evidence that the parent-child relationship is improper

and any excuses for the parent’s conduct. Father’s undisputed history of criminal activity and

imprisonment are indicators of an improper relationship, see N.K., 2022 WL 2673236, at *9, as

is the evidence that he was aware of Mother’s drug use while she was pregnant and caring for

other children, see J.W., 645 S.W.3d at 749–50.

               Father nevertheless argues that there was no reason to terminate at this juncture

because the home study results were forthcoming and he “could have been given more time by

the court to complete services.” This is especially true, he reasons, because Child’s future with

the new foster family is uncertain and Father did not begin to engage with services until his

parentage was adjudicated. He contends that the “strong presumption” in favor of preserving the

parent-child bond requires this result. See R.R., 209 S.W.3d at 116. Although courts presume

that preserving the parent-child relationship is in the best interest of the child, it is the “child’s

need for permanence through the establishment of a stable, permanent home” that is “the

paramount consideration in a best-interest determination.”          E.N. v. Texas Dep’t of Fam.

                                                 14
& Protective Servs., No. 03-21-00014-CV, 2021 WL 2460625, at *8 (Tex. App.—Austin

June 17, 2021, no pet.) (mem. op) (citing In re L.G.R., 498 S.W.3d 195, 205 (Tex. App.—

Houston [14th Dist.] 2016, pet. denied)). The district court could reasonably conclude on this

record that Father would not be able to provide that stability. See J.G., 592 S.W.3d at 525

(explaining that “trier of fact may measure a parent’s future conduct by his past conduct” in

best-interest determination).

               Father also urges that a child’s “best interest is not the only concern” in a

termination proceeding and that his fundamental right to Child precludes termination based on

this record. Even though courts must “recognize the constitutional underpinnings of the parent–

child relationship, it is also essential that emotional and physical interests of the child not be

sacrificed merely to preserve that right.” A.C., 560 S.W.3d at 630 (citing C.H., 89 S.W.3d at 26).

Considering the entire record, we conclude that the disputed evidence is not so significant that

the factfinder could not have formed a firm belief or conviction that termination is the best

interest of Child. We overrule Father’s final issue.


                                     MOTHER’S APPEAL

               Mother’s court-appointed counsel has filed a motion to withdraw accompanied by

a brief concluding that any appeal is frivolous and without merit. See Anders, 386 U.S. at 744

(stating that court-appointed counsel who believes appeal is wholly frivolous should file motion

to withdraw “accompanied by a brief referring to anything in the record that might arguably

support the appeal”); In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving

use of Anders procedure in appeals from termination of parental rights). Counsel’s brief meets

the requirements of Anders by presenting a professional evaluation of the record demonstrating


                                                15
that there are no arguable grounds for reversal to be advanced on appeal. See 386 U.S. at 744;

Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—

Austin 2005, pet. denied) (applying Anders procedure in parental-rights termination case).

Counsel has certified to this Court that he provided Mother with a copy of the Anders brief and

motion to withdraw as counsel and a notice of her right to file a pro se brief. Mother did not file

a pro se response.

                 Upon receipt of an Anders brief, we must conduct a full examination of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75,

80 (1988). After reviewing the record and counsel’s brief, we find nothing that would arguably

support a meritorious appeal. We thus agree with counsel that this appeal is frivolous and

without merit.

                 We nevertheless deny counsel’s motion to withdraw. In P.M., the supreme court

explained that a parent’s right to counsel in termination suits extends to “all proceedings in [the

Supreme Court of Texas], including the filing of a petition for review.” See 520 S.W.3d at 27.

Accordingly, counsel’s obligation to Mother has not yet been discharged. See id. If Mother,

after consulting with counsel, desires to file a petition for review, counsel should timely file with

the high court “a petition for review that satisfies the standards for an Anders brief.” See id. at

27–28.


                                           CONCLUSION

                 We affirm the district court’s order of termination.

                                               __________________________________________
                                               Edward Smith, Justice



                                                  16
Before Chief Justice Byrne, Justices Triana and Smith

Affirmed

Filed: September 29, 2022




                                              17